Citation Nr: 1532360	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  15-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right ear disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral ankle disabilities.

4.  Entitlement to service connection for frostbite of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, that denied the veteran's claim of entitlement to service connection for the above noted disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disability, bilateral ankle disabilities, and frostbite of the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record does not show any right ear disability, other than the hearing loss and tinnitus for which the Veteran is already service connected.


CONCLUSION OF LAW

A right ear disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.  The majority of the Veteran's claims file is physical.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in February 2013 and August 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, as well as private records, are in the file.  With respect to the Veteran's service treatment records, the Board notes that the Veteran's service medical records are missing, and possibly destroyed.  Although efforts have been made by VA to obtain the Veteran's complete service medical records, the National Personnel Records Center (NPRC), in response to VA requests, reported that the records may have been destroyed in the 1973 NPRC fire.  NPRC could not confirm the existence of such records; only the fact that if they had been stored at the Records Center, they would have been stored in an area damaged by the fire.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this veteran's claim was undertaken with this duty in mind.  However, as to the one claim being decided on this appeal, the decision is based on the fact that the Veteran doesn't have the claimed disability; as such, the Board finds, for this one issue, the fact that the Veteran's service records are not available to be moot.

There are some private treatment records associated with the Veteran's claims file, as well as the Veteran's personnel file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, as noted above, the one claim being decided on this appeal is being denied because there is no evidence of complaints or treatment for, or diagnosis of, any right ear disability, other than the hearing loss and tinnitus for which the Veteran is already service connected.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that service connection is warranted for a right ear disability.  As the evidence does not show a diagnosis of any right ear disability, other than the hearing loss and tinnitus for which the Veteran is already service connected, the Board finds that service connection cannot be granted for this disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because no right ear disability was medically diagnosed within one year of discharge, as discussed in detail below.  

Notwithstanding, the Board will consider whether service connection is otherwise warranted for this disability on a direct basis.  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any right ear disability.  In this regard, the Board notes that the Veteran was granted service connection  for hearing loss and tinnitus in a July 2014 RO decision, based in large part on the results of a May 2014 VA fee basis examination.  That examination found hearing loss and tinnitus, and that those disabilities were related to service.  However, the report of that examination contains no other evidence of any other right ear disability.  Similarly, the remainder of the Veteran's medical records on file show no evidence of any other right ear disability.

To the extent that the Veteran himself or his representative contend that he has a present right ear disability (other than his service-connected hearing loss disability and tinnitus) the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the presence of a right ear disability other than his hearing loss disability or tinnitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). As such, the Board finds that he is not competent to diagnosis the existence of a right ear disability other than his already service-connected hearing loss and tinnitus.  

Incumbent on a grant of service connection is a finding that the Veteran has the disability for which service connection is claimed.  With no evidence of any right ear disability other than the hearing loss and tinnitus for which the Veteran is already service connected, the Board finds that the preponderance of the evidence of record is against a grant of service connection for these disabilities.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right ear disability, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for a right ear disability.


ORDER

Entitlement to service connection for a right ear disability is denied.


REMAND

As to the remainder of the claims on appeal, the Board finds that further development is warranted.  Specifically, the Board notes that, as to the Veteran's back disability, this claim was denied in large part because there was no evidence of record showing any back disability in service or for many years after service.  However, as noted above, the Veteran's service treatment records are unavailable, and may have been destroyed in a fire; as such, the Board has a higher duty to assist the Veteran in the development of his claim.  Furthermore, the Veteran has alleged that he fell off a truck in service, hurting his back when landing on his canteen.  The evidence of record shows both that the Veteran reported falling off a house roof in 1950, and falling off a truck in service. 

As to the Veteran's claimed bilateral ankle disabilities, these appear to be related to his other outstanding claims of frostbite of the hands and feet.  The Veteran's DD214 shows service in Korea for a year, which would mean he spent at least one winter in Korea.  His DD214 does not show his specific MOS, but it does show the Veteran attached to the 780th Field Artillery Battalion; it is highly possible that this unit was likely exposed to very cold conditions during at least part of the Veteran's service.  While the Veteran has not submitted evidence of an actual diagnosed cold injury, he has reported that he has a lot of problems with pain in his ankles and feet in cold weather.

Further, the Board also notes that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.   U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board finds both the Veteran's claimed back injury, and the Veteran's claimed cold injuries, would be consistent with the circumstances of his service.  The Veteran currently has a diagnosis of spinal stenosis.  He does not have a current diagnosis of a cold injury, but the Board finds that he is competent to testify that he has pain in his feet and ankles which is impacted by cold weather.

As the Board finds the Veteran's reports consistent with his service, as his service treatment records are unavailable, and as the Veteran has current diagnoses and complaints, and giving the Veteran all benefit of the doubt, the Board finds that these claims should be remanded in order that the Veteran may be provided with a VA examination to help determine whether the Veteran has any of these disabilities related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any back, foot, hand, or ankle disability, to include any cold injury residuals.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to the extent they are not already in the Veteran's claims file.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided VA examinations addressing his back, and claimed foot and ankle and hand disabilities; to specifically include the Veteran's claimed cold injury residuals.  All indicated tests and studies are to be performed, to include neurological testing of the Veteran's hands, feet, and ankles.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm what foot, ankle, hand, and back disabilities the Veteran is diagnosed with, and determine whether the Veteran has any neurological deficits related to any of these disabilities, particularly neurological deficits which could be attributed to the residuals of a cold injury.  All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  The examiner should also offer an opinion as to any back, foot, ankle, or hand disability, as to whether it is at least as likely as not ((i.e., is there at least a 50 percent probability) that any of these disabilities is related to service.  In offering his opinions, the examiner should specifically discuss the Veteran's circumstances of his service, including his service in Korea in cold conditions.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
David Wight
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


